EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following Examiner’s Amendment has been made to correct typographical errors.
The application has been amended as follows: 

19. (Original) The non-transitory computer-readable medium according to claim [[18]]17, wherein the instructions, when executed, further configure the at least one processor to determine the position of the vehicle by: transforming the at least one confidence value to an exponential weighting factor; and matching the plurality of detection points (P) and the plurality of elements by weighting the plurality of detection points (P) and the plurality of elements by the exponential weighting factor.

DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed.
	Claim 18 has since been cancelled.
	Claim 19 has been amended by way of Examiner’s Amendment
	Claims 1, 12, and 14, have since been amended by applicant.
	Claim 21 has since been newly added.
	Claims 1-17 and 19-21 are pending and allowed.

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is White US 2021/0101614.
White discloses a system and method for an autonomous vehicle to utilize historical data generated at a specific real-world location to determine road agents and thus control a vehicle based on the detected road agents. The system of White determines the geographic location of the host vehicle and then gathers the relevant historical data in order to make decisions regarding the control of the vehicle. 
As to independent claims 1, 12, and 14, however, the prior art of record fails to teach or suggest the following claimed subject matter:
“identifying, for a respective one of the plurality of detection points (P), a respective one of the plurality of parts of the map environment, the respective one of the plurality of parts of the map environment representing a part of the vehicle environment including the location represented by the respective one of 10the plurality of detection points; identifying a respective one of the plurality of elements being assigned to the identified respective one of the plurality of parts of the map environment; and assigning the identified respective one of the plurality of elements to the 15respective one of the plurality of detection points (P); [[and]] determining the position of the vehicle based on the matching”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668